Citation Nr: 1738023	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  05-41 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES


1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to an increased rating for residuals of Ewing's sarcoma of the chest wall with removal of ribs 7 and 8, currently evaluated as 20 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to February 2002 in the U.S. Coast Guard.  These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2005 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In October 2008, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who has since retired.  A transcript of this hearing is associated with the claims folder.  After the Veteran provided an updated address in May 2017, VA sent a letter inquiring whether the Veteran wished to provide additional testimony at a second hearing.  As is indicated in the VA letter dated July 2017, the Board assumes the Veteran does not wish to testify at a second hearing because no response was received within 30 days.  38 C.F.R. §§ 19.3(b); 20.707 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left ankle disability; entitlement to service connection for a low back disability; and entitlement to service connection for a cervical spine disability.  The Veteran also seeks entitlement to an increased rating for residuals of Ewing's sarcoma of the chest wall with removal of ribs 7 and 8, currently evaluated as 20 percent disabling, and entitlement to a TDIU.

A March 2012 remand directed VA to obtain VA medical examinations for the purpose of determining the nature and etiology of any current left ankle disability, disability of the low back, and/or disability of the cervical spine found to be present, as well as an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities.

The record shows the Veteran experienced difficulties with stable housing during the pendency of the appeal.  See Report of General Information dated December 2016; Request for Change of Address dated May 2017.  As a result, he failed to report for scheduled VA examinations.

The Board finds there is adequate evidence of good cause for the Veteran's failure to report for his VA examinations with regard to his claims for an increased rating, service connection, and TDIU and these examinations should be rescheduled.  The Veteran is reminded that failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655(a), (b) (2016).  

The Board notes the Veteran receives treatment for his claimed disabilities at VA facilities.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA treatment records pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

2.  Afford the Veteran a VA medical examination(s) for the purpose of determining the nature and etiology of any current left ankle disability, disability of the low back, and disability of the cervical spine found to be present. 

The examiner should provide the following opinions, with supporting rationale:

a)  Whether it is at least as likely as not that a left ankle disability is causally related to the Veteran's active service or any service-connected disability, including residuals of Ewing's sarcoma.

b)  Whether it is at least as likely as not that a disability of the low back is causally related to the Veteran's active service or any service-connected disability, including residuals of Ewing's sarcoma.

c)  Whether it is at least as likely as not that a disability of the cervical spine found to be present, is causally related to the Veteran's active service or any service-connected disability, including residuals of Ewing's sarcoma.

3.  Afford the Veteran a VA medical examination for the purposes of determining the nature and severity of any residuals of his service-connected Ewing's sarcoma. The examiner should identify all residuals associated with the Veteran's service-connected Ewing's sarcoma, to include specifically stating whether any current symptoms such as pain and difficulty breathing are part and parcel of the Veteran's service-connected Ewing's sarcoma.

4.  Schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his employability.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history. 

Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.

5.  Readjudicate the Veteran's claims including the issue of entitlement to TDIU.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




